Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered August 29, 1994, convicting defendant upon his plea of guilty of the crime of driving while intoxicated and which revoked his probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to felony driving while intoxicated and violating probation with the express understanding that his sentence would entail two consecutive one-year jail terms, revocation of his driving privileges and the imposition of a fine. Sentenced accordingly, defendant argues on appeal that the imposition of the consecutive jail terms was harsh and excessive in view of his efforts to address his drinking problem. *616Inasmuch as defendant has since completed this jail term, this argument is moot (see, People v Knickerbocker, 136 AD2d 769, 771). In any event, in light of defendant’s three prior alcohol-related offenses, one of which was a felony, we would not find any reason to disturb the sentence imposed by County Court, which was well within the statutory guidelines (see, e.g., People v Trathen, 227 AD2d 734).
Mercure, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.